Motion to dismiss this appeal was filed with proof of service May 12, 1923, for the reason:
(1) That the cause having been submitted on agreed statement of facts, no motion for new trial was necessary, and that such motion saves no question for review.
(2) That the record fails to show jurisdiction of the district court to bear and determine the matter.
(3) That the record attached to the petition in error is neither a transcript, bill of exceptions, nor case-made.
The cause having been submitted to the trial court on an agreed statement of facts, all issues of fact were thereby eliminated. A motion for new trial is unnecessary in such case. Garland v. Union Trust Co., 49 Okla. 654, 154 P. 676; Hutchinson v. Brown, 66 Okla. 250, 167 P. 624; St. L.  S. F. R. Co. v. Nelson, 40 Okla. 143, 136 P. 590; School Dist. No. 38 v. Mackey, 44 Okla. 408, 144 P. 1032; Stanard v. Sampson,23 Okla. 13, 99 P. 796. *Page 4 
No motion for judgment on pleadings having been made, and the cause having been submitted on an agreed statement of facts, there appears to be nothing which would justify a reversal. In treating the record as a transcript, there being no complete case-made, the record presents nothing for this court to review; therefore the motion is sustained and appeal dismissed.
JOHNSON, C. J., and KANE, KENNAMER, and BRANSON, JJ., concur.